Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and 16, the term “or”, recited in ( i) the control panel…the initiated cooking cycle; or ii) the control panel assembly…” rends the claim indefinite because it is unclear the term after “or” is being part of the claim or not.  Clarification and correction is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) previously cited by applicant, in view of Imai et al (US 2014/0208957) previously cited and Teuscher (US 2014/0356495) new cited.  Regarding claim 1, Zeijlon disclose a microwave oven comprising a main body forming a cooking chamber having a front opening (10, 12, Figure 1); It is inherent to have a microwave generator for supplying microwaves to the cooking chamber; a door (12) movably-mounted  to the main body (10) for selectively closing the front opening (Figure 1); and a control panel (14) assembly wherein: i) the control panel (14) assembly consists of a control panel and one single-input start button (24) for initiating microwave generation at a pre-set cooking time, wherein the pre-set cooking time remains permanently associated with the one single-input start button over more than one cooking cycle (col. 1, lines 49-60) and wherein repeated pressing of the one single- input start button does not reset the pre-set cooking time or add cooking time to the initiated cooking cycle (col. 2, lines 64-67); or ii) the control panel assembly consists of a control panel and two single-input start buttons (24) for initiating microwave generation at a pre-set cooking time, wherein the pre-set cooking time remains permanently associated with the two single-input start buttons over more than one cooking cycle (col. 1, lines 49-60) and wherein repeated pressing of the two single-input start buttons does not reset the pre-set cooking time or add cooking time to the initiated cooking cycle (col. 2, lines 64-67).  However, Zeijlon does not disclose a door sensor for sensing an open state of the door or close state of the door.  Imai discloses a door sensor for sensing an open state of the door or close state of the door (par. 0331).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon a door sensor for sensing an open state of the door or close state of the door as taught by Imai in order to prevent the microwave operating while the door open. Regarding to claim 2, Zeijlon discloses the control panel assembly consists of the control panel (24)  and the two single-input start buttons (24, Zeijlon discloses plurality of single-input start button 24) a first single-input start button associated with a first preset cooking time and a second single-input start button associated with a second preset cooking time and since they are different food they have different cooking time (24, Figure 1; col. 1, lines 49-56; col. 3, lines 1-6, Figure 2).  Regarding to claims 3 and 19, Imai discloses the control panel (6) further comprises an input panel (10) comprising one or more than one pre-set cooking time button for inputting the pre-set cooking time (par. 0130) and a locking device for locking the input panel (par. 0200-par. 0203). Regarding to claim 5, Zeijlon discloses the control panel assembly further comprises a clock and a clock panel (Figure 1, col. 2, lines 14-18; col. 2, lines 41-50) including a locking device (a switch for activation/start). Regarding claims 16-17, Zeijlon discloses substantially all features of the claimed limitation including the claimed limitations as same as limitations of claim 2 and claim 3, but does not discloses means for resetting a cooking time to 0 minutes when the door is arranged in the open state.  Teuscher discloses means for resetting a cooking time to 0 minutes when the door is arranged in the open state (par. [0002], [0013] and [0040]).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon means for resetting a cooking time to 0 minutes when the door is arranged in the open state as taught by Teuscher in order to provide suitable for user specific operation.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) previously cited by applicant, in view of Imai et al (US 2014/0208957) previously cited and further in view of Ryu (US 2004/0149743) previously cited.  Regarding claim 6, Zeijlon/Imai discloses substantially all features of the claimed invention except the locking device is a cover.  Ryu discloses a locking device is a cover (30, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai the locking device is a cover as taught by Ryu in order to shut off the microwave power when the cover is closed. Regarding claim 13, Ryu discloses a carousel (14, Figure 2).
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) previously cited by applicant, in view of Imai et al (US 2014/0208957) previously cited and further in view of Wright (US 5,147,068) new cited.  Regarding claims 7 and 18, Zeijlon/Imai discloses substantially all features of the claimed invention except means for signaling when the pre-set cooking time is completed.  Wright discloses means for signaling when the pre-set cooking time is completed (col. 4, lines 64-68).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai means for signaling when the pre-set cooking time is completed as taught by Wright in order to alert to the user that the cooking has been completed.
Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) previously cited by applicant, in view of Imai et al (US 2014/0208957) previously cited and further in view of Torngren (US 5,493,119) previously cited by applicant.  Regarding claims 8-9, Zeijlon/Imai discloses substantially all features of the claimed invention except one or more of a smoke detector and a vapor detector.  Torngren discloses one or more of a smoke detector and a vapor detector (col. 2, lines 5-13).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai one or more of a smoke detector and a vapor detector as taught by Torngren in order to alert the user that there is something may not normal during cooking. Regarding claim 10, Torngren discloses the signaling means are a front panel light (12), an alarm system (col. 2, lines 5-13; col. 2, lines 54-57; col. 3, lines 14-34).  Regarding claim 12, Torngren discloses the activation of the smoke and/or vapor detector stops the cooking cycle and reset the cooking time to 0 minutes (col. 3, lines 45-63).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) previously cited by applicant, in view of Imai et al (US 2014/0208957) previously cited and Torngren (US 5,493,119) previously cited by applicant, and further in view of Teuscher (US 2014/0356495) previously cited.  Regarding claim 11, Zeijlon/Imai/Torngren discloses substantially all features of the claimed invention except an activation timer that is pre-set to an extended activation time until the door of the microwave oven is in the open state.  Teuscher discloses an activation timer that is pre-set to an extended activation time unit until the door of the microwave oven is arranged in the open state (par. [0039], lines 8-15).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai/Torngren an activation timer that is pre-set to an extended activation time unit until the door of the microwave oven is arranged in the open state as taught by Teuscher in order to acknowledge to user that the oven being in the alarming mode.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeijlon (US 8,835,821) previously cited by applicant, in view of Imai et al (US 2014/0208957) previously cited and further in view of Tatsumu et al (US 20130020315).  Regarding claim 13, Zeijlon/Imai discloses substantially all features of the claimed invention except a rotatable carousel.  Tatsumu discloses a microwave oven with a rotatable carousel (30).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zeijlon/Imai a rotatable carousel as taught by Tatsumu in order to help heating the food evenly. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 16-19 have been considered but are moot in new ground of rejection.
In response to Declaration of Hubert Wat under 37 C.F.R. § 1.132 (Affidavit-traversal) argues  “Zeijlon does not teach or suggest a microwave with a control panel assembly, i) the control panel assembly consisting of a control panel and one irremovable single-input start button for initiating microwave generation at a preset cooking time ….or ii) the control panel assembly consists of a control panel and two irremovable two irremovable single-input start buttons…” recited in argument item 12.  This is not found persuasive because nowhere in the claims have limitation such as “irremovable single-input  start button…”; The argument seems argue more than the limitation in the claim. Hubert Wat further argues about the Imai’s reference. Imai reference is used only for the teaching of a door sensor for sensing an open state of the door or close state of the door and the others limitation being disclosed by Zeijlon. Teuscher is directed  to a timing device for cooking. The timer may reset to zero when the cooking door oven is opened and/or closed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 3, 2022